NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5545-17T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMIE L. LAWSON a/k/a
JAMES LAWSON,

     Defendant-Appellant.
______________________________

                    Argued September 17, 2019 – Decided September 27, 2019

                    Before Judges Fisher and Gilson.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Ocean County, Accusation No. 17-10-1567.

                    Michael James Confusione argued the cause for
                    appellant (Hegge & Confusione, attorneys; Michael
                    James Confusione, of counsel and on the brief).

                    Regina M. Oberholzer, Deputy Attorney General,
                    argued the cause for respondent (Gurbir S. Grewal,
                    Attorney General, attorney; Regina M. Oberholzer, of
                    counsel and on the brief).

PER CURIAM
      Defendant pleaded guilty to first-degree money laundering, N.J.S.A.

2C:21-25(c), and third-degree theft by unlawful taking, N.J.S.A. 2C:20-3(a),

and was sentenced on the former to a ten-year prison term, subject to a forty-

two-month parole ineligibility period; only fines were imposed on the latter. In

this appeal, defendant argues: (1) the factual basis he gave at his plea hearing

does not support the money laundering conviction; (2) the sentence imposed was

based on an erroneous application of aggravating and mitigating factors or was

otherwise excessive; and (3) the restitution order, which obligated defendant's

repayment of $1,860,981, is infirm because an evidentiary hearing was not

conducted. We reject these arguments.

      The Criminal Code defines money laundering as occurring in any one of

the three instances delineated in subsections (a), (b), and (c) of N.J.S.A. 2C:21-

25. Defendant pleaded guilty to violating subsection (c), which required proof

that he "direct[ed], organize[d], finance[d], plan[ned], manage[d], supervise[d],

or control[led] the transportation of or transactions in property known or which

a reasonable person would believe to be derived from criminal activity." This

subsection first requires proof of the accused's involvement in a transfer or

transportation of property, i.e.: did the accused "direct[], organize[], finance[],

plan[], manage[], supervise[], or control" the property's movement? N.J.S.A.


                                                                           A-5545-17T2
                                        2
2C:21-25(c).    Second, the proofs must demonstrate the accused either

"kn[e]w[]" (the subjective aspect) or "a reasonable person would believe" (the

objective aspect) that the property "was derived from criminal activity." Ibid.

      Subsection (c), upon which we focus, was likely "designed to target the

leaders" of such enterprises.    James B. Johnston, An Examination of New

Jersey's Money Laundering Statutes, 30 Seton Hall. Legis. J. 1, 25 (2005). But

its wording is broad enough to envelop those who are either "at the highest tier

of a crime ring or the lowest tier." Ibid.1 Because the factual basis given at the

plea hearing suggests defendant was the alpha and omega of his money

laundering enterprise, the State's assertion of subsection (c) may seem

discordant. But we are satisfied, as Professor Johnston explained in his article,

that subsection (c) applies here. Indeed, even if we were to view this subsection

as geared toward targeting only the highest tier of a money-laundering scheme,




1
   The money laundering statute has received little attention in the reported
opinions of the Supreme Court or this court and, even then, only in cases where
subsection (b) has been charged. In considering what is required to prove a
subsection (b) offense, it has been recognized that the State needs to prove two
transactions: one concerns "the underlying criminal activity generating the
property," and the other consists of a "money-laundering transaction where that
property is either (a) used to facilitate or promote criminal activity, or (b)
concealed or 'washed.'" State v. Diorio, 216 N.J. 598, 622 (2014) (quoting State
v. Harris, 373 N.J. Super. 253, 266 (App. Div. 2004)).
                                                                          A-5545-17T2
                                        3
there is no doubt from what defendant admitted at the plea hearing that he held

that position.

      In any event, defendant's argument doesn't focus on his place in the

alleged machinations but in an aspect of the offense that can be found in all three

subsections. That is, defendant argues the factual basis he provided failed to

establish that the money he obtained from his victims was derived from criminal

activity. We reject his argument. As we have already observed, this element

can be shown both subjectively and objectively; it may be established either by

what defendant knew or what a reasonable person would believe. So, even if

defendant never swore at the plea hearing that he knew he obtained or transferred

the property with knowledge that he was engaged in a crime, there is no doubt

that a reasonable person would believe that the property transfer resulted from

criminal activity.

      At the plea colloquy, defendant's admissions focused on his actions in the

wake of Superstorm Sandy, which ravaged communities along our shoreline in

late October 2012. Defendant admitted that, after the storm, he obtained a

construction license through fraudulent means:

             Q. [A]t some point [after November 1, 2012] you had
             applied for a home improvement contractor's license, is
             that correct?


                                                                           A-5545-17T2
                                        4
            A. Yes.

            Q. And to fill out that application you've got to answer
            certain questions, is that correct?

            A. Yes.

            Q. And one of those questions required you to disclose
            whether you had a prior conviction, is that correct?

            A. Yes.

            Q. And you would agree that you failed to disclose that
            prior conviction?

            A. Yes.

            Q. Okay, and, as a result, you were able to obtain a
            contracting license fraudulently, is that correct?

            A. Yes.

With that fraudulent license, defendant then secured approximately thirty-five

construction jobs:

            Q. You were then able to use that contracting license
            to obtain several contracts throughout the community
            in Ocean [and] Monmouth Count[ies] to conduct
            certain builds, is that correct?

            A. Yes.




                                                                       A-5545-17T2
                                       5
            Q. And you had supplied those contracts to RREM[2] in
            order for the homeowners to obtain money, is that
            correct?

            A. Yes.

            Q. Those homeowners then in turn gave you substantial
            amounts of money in an effort to complete the project,
            is that correct?

            A. Yes.

            Q. And that money went into your bank accounts?

            A. Yes.

Having acknowledged receipt of substantial sums through use of his fraudulent

license, defendant then admitted he performed only some work on some jobs

and no work on others:

            Q. And you would agree that although some work may
            have been performed on [some contracts], the total sum
            of money [] which you received was not [used to]
            perform[] [some other] contracts, is that correct?

            A. Yes.

With these admissions, defendant presented a factual basis for the theft offense

to which he also pleaded guilty. This was sufficient to support the money-

laundering element defendant now contests. In so many words, he admitted he


2
  This acronym stands for the State's Reconstruction, Rehabilitation, Elevation
and Mitigation Program.
                                                                        A-5545-17T2
                                       6
knew he obtained the funds through criminal activity. And, even if defendant

didn't actually say those words, the sworn statements he did provide were more

than sufficient for a reasonable person to form the belief that the money came

from defendant's criminal activity.

      Defendant then provided evidence of his "manage[ment] . . . or control[l]"

of his "transportation of or transactions in [this] property," N.J.S.A. 2C:21-

25(c), by admitting the funds he obtained from his victims "went into [his]

personal accounts" and, from there, were spent "on personal items whether it

was trips, dinners, other projects [he] may have been funding in other states" but

not "for those specific projects [for] which [he was] paid the money."

      Defendant also admitted the money transferred to him by his victims, and

then from him to others for the unauthorized payment of personal expenses,

exceeded $500,000, turning his money laundering activities into a first-degree

offense. N.J.S.A. 2C:21-27(a).

      We are satisfied that the factual basis provided by defendant adequately

supported his guilty plea to first-degree money laundering.

      We also find insufficient merit in defendant's remaining arguments to

warrant discussion in a written opinion. R. 2:11-3(e)(2). We add only the

following brief comments on the third argument.


                                                                          A-5545-17T2
                                        7
      As for the third issue, it is true no hearing was conducted to fix the amount

of restitution, but the record reveals that defendant consented to a civil judgment

that obligated him to repay his victims. Because this court held in another matter

that a civil judgment cannot be incorporated in a disposition of a criminal

proceeding, State v. Masce, 452 N.J. Super. 347, 355 (App. Div. 2017), certif.

denied, 233 N.J. 358 (2018), the monetary obligation – to which defendant had

already consented – was simply transformed into a restitution order, which

criminal courts may enter. N.J.S.A. 2C:44-2(f). Defendant's argument that an

evidentiary hearing was required to affix the restitution amount in these

circumstances is without merit.

      Affirmed.




                                                                           A-5545-17T2
                                        8